Exhibit 10.4

ENVIRONMENTAL INDEMNITY AGREEMENT
 
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the “Agreement”), made on this 20th day
of April, 2007, by COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability
company, having an address at 2460 Sand Lake Road, Orlando, Florida 32809, COSTA
BLANCA III REAL ESTATE, LLC, a Florida limited liability company, having an
address at 2460 Sand Lake Road, Orlando, Florida 32809, TDS TOWN HOMES (PHASE
1), LLC, a Florida limited liability company, having an address at 2460 Sand
Lake Road, Orlando, Florida 32809 and TDS TOWN HOMES (PHASE 2), LLC, a Florida
limited liability company, having an address at 2460 Sand Lake Road, Orlando,
Florida 32809, jointly and severally (collectively, the “Borrower”), AMERICAN
LEISURE HOLDINGS, INC. a Nevada corporation, having an address at 2460 Sand Lake
Road, Orlando, Florida 32809, TDS AMENITIES, INC. a Florida corporation, having
an address at 2460 Sand Lake Road, Orlando, Florida 32809 and MALCOLM WRIGHT
residing at xxxx xxxx xxxxx xxxxxxx xxxx xxxxx, xxxxxxx, xxxxxxx, xxxxx, jointly
and severally, (collectively, the “Guarantor”) (Borrower and Guarantor are
collectively referred to herein as the “Indemnitors”), in favor of KENNEDY
FUNDING, INC., a New Jersey corporation, having an address at Two University
Plaza, Suite 402, Hackensack, New Jersey 07601 (“Agent”), as agent for the
lenders identified on Schedule A annexed to the Note (as hereinafter defined)
(Agent and the lenders identified in Schedule A are hereinafter collectively
referred to as “Lender”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to a certain Promissory Note, of even date herewith, in the
original principal amount of TWENTY FOUR MILLION NINE HUNDRED THOUSAND
($24,900,000) DOLLARS (the “Note”), Lender made a loan to Borrower (the “Loan”);
and
 
WHEREAS, on the date hereof, Lender and Borrower have executed that certain Loan
and Security Agreement (the “Loan Agreement”) pursuant to which Lender shall
disburse the proceeds of the Loan and upon the terms and conditions set forth
therein, and
 
WHEREAS, the Loan is secured, inter alia, by that certain Mortgage and Security
Agreement, of even date herewith, (the “Mortgage”) executed by Borrower, and
more particularly described in the Loan Agreement on certain real property more
particularly described on Exhibit A attached hereto and made a part hereof (the
“Property”); and
 
WHEREAS, Guarantor has executed and delivered to Lender guaranty of the Loan, of
even date herewith, (the “Guaranty”) guarantying payment and performance of the
Loan to Lender; and
 
WHEREAS, as an inducement to Lender to make the Loan to Borrower, Lender has
requested that Indemnitors enter into and execute this Agreement.
 



--------------------------------------------------------------------------------




NOW, THEREFORE, IN CONSIDERATION OF THE LOAN MADE TO BORROWER AND WITH KNOWLEDGE
THAT LENDER WOULD NOT MAKE THE LOAN BUT FOR THE PROMISES OF INDEMNITORS
HEREUNDER, INDEMNITORS JOINTLY AND SEVERALLY HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREE AS FOLLOWS:
 
1. Defined Terms. Except as otherwise provided in this Agreement, all words and
terms not defined herein shall have the respective meanings and be construed
herein as provided in the Mortgage and the Loan Agreement.
 
2. Guaranty. Indemnitors absolutely and unconditionally guaranty to Lender that
Indemnitors and all other users, as well as all operations at the Property will
fully comply with all Environmental Laws and all of the terms, covenants and
provisions of the Mortgage and the other Loan Documents. In the event that
Indemnitors and all other users, as well as all operations at the Property do
not fully comply with all Environmental Laws or the terms, covenants and
provisions of the Mortgage and the other Loan Documents, Lender may, but shall
be under no obligation to, comply with same. If Indemnitors do not fully comply
with all Environmental Laws and all of the terms, covenants and provisions of
the Mortgage or the other Loan Documents, Indemnitors shall reimburse Lender,
upon demand, for all reasonable costs and expenses incurred by Lender
(including, without limitation, counsel and consulting fees and expenses,
investigation and laboratory fees and expenses, court costs and litigation
expenses) to the extent not otherwise reimbursed to Lender by Indemnitors in
connection with Lender performing Indemnitors’ obligations as set forth herein
or in the Mortgage or the other Loan Documents.
 
3. Indemnification. Indemnitors absolutely and unconditionally agree to defend,
indemnify, and hold harmless Lender, its employees, agents, trustees, attorneys,
officers, directors and shareholders from and against any and all claims,
demands, penalties, causes of action, fines, liabilities, settlements, damages,
costs or expenses of whatever kind or nature, known or unknown, foreseen or
unforeseen, contingent or otherwise, incurred by Lender, its employees, agents,
trustees, attorneys, officers or directors (including, without limitation,
counsel and consultant fees and expenses, investigation and laboratory fees and
expenses, court costs, and litigation expenses) arising out of, or in any way
related to: (i) any breach by Indemnitors of the provisions of this Agreement;
(ii) any breach by Indemnitors of any of the provisions of the Mortgage or any
of the Loan Documents; (iii) any Hazardous Discharge or threat thereof of any
Hazardous Material which is at, in, on, under, around, from or affecting the
Property, including, without limitation, any violation of any Environmental Law
or any damage or injury resulting from any Hazardous Material to or affecting
the Property or the soil, water, air, vegetation, buildings, personal property,
persons or animals located on the Property or on any other property or
otherwise, whether occurring during or prior to Indemnitor’s ownership of the
Property; (iv) any personal injury (including wrongful death) and property
damages (real or personal) arising out of or related to any such Hazardous
Material; (v) any lawsuit brought or threatened, settlement reached, or order or
directive of or by any Governmental Authority relating to such Hazardous
Material; (vi) any remedial action undertaken by Lender in connection with any
of the foregoing. Notwithstanding the foregoing, the indemnification created
hereunder shall not apply to the gross negligence or willful misconduct of
Lender.
 



--------------------------------------------------------------------------------


 
4. Survival. The obligations and liabilities of Indemnitors under this Agreement
shall survive and continue in full force and effect and shall not be terminated,
discharged or released, in whole or in part, irrespective of whether the
indebtedness evidenced by the Note and secured by the Mortgage has been paid in
full and irrespective of any foreclosure of the Mortgage, release of any
collateral, sale of the Property, pursuant to the provisions of the Mortgage, or
acceptance by Lender, its wholly-owned subsidiary, assignee or nominee of a deed
or assignment in lieu of foreclosure or sale, and irrespective of any other fact
or circumstance of any nature whatsoever.
 
5. Guaranty of Payment and Not Collection. This Agreement is a guaranty of
payment and not merely of collection. This Agreement is a primary obligation of
Indemnitors.
 
6. No Marshalling. Indemnitors hereby waive any right or claim of right to cause
a marshalling of Borrower’s assets or to cause Lender to proceed against any of
the security or collateral held by Lender before proceeding against Indemnitors;
and, Indemnitors hereby waive any and all legal requirements that Lender shall
institute any action at law or in equity against Borrower, or anyone else with
respect to the Note, or any other Loan Document, or with respect to any security
held by Lender as a condition precedent to bringing any action against
Indemnitors under this Agreement.
 
7. Representations and Warranties of Indemnitors. Each Indemnitor represents and
warrants that (i) it has received adequate consideration for the execution,
delivery and performance of its obligations under this Agreement; (ii) the
making of the Loan to Borrower and the assumption by each Indemnitor of its
liabilities and obligations hereunder has or will provide substantial benefit to
such Indemnitor; and (iii) Lender would not have made the Loan to Borrower had
such Indemnitor not executed and delivered this Agreement to Lender.
 
8. Subrogation. So long as any of the Note remains unpaid, any liabilities and
obligations of Borrower exist under the Loan Documents or Indemnitors under this
Agreement, Indemnitors waive any and all rights of indemnification,
reimbursement, subrogation or contribution which Indemnitors may otherwise have
now or hereafter as a matter of law against Borrower.
 
9. Obligations Absolute. The liabilities and obligations of Indemnitors
hereunder shall be absolute and unconditional irrespective of (i) any lack of
validity or enforceability of the Note or any other Loan Document; (ii) the
insolvency of, or the voluntary or involuntary bankruptcy, assignment for the
benefit of creditors, reorganization or other similar proceedings affecting
Borrower any other Indemnitor or any of their assets; or (iii) any other
circumstance or claim which otherwise might constitute a defense available to,
or a discharge of, Borrower with respect to its liabilities and obligations
under the Loan Documents, or of Indemnitors with respect to this Agreement.
 



--------------------------------------------------------------------------------




 
10. Dealing with Borrower and Others. Without incurring responsibility to
Indemnitors and without impairing or releasing the liabilities and obligations
of Indemnitors hereunder, Lender, may at any time and from time to time, without
the consent of or notice to Indemnitors, upon any terms or conditions and in
whole or in part shall have the right to:
 
(i) amend, modify or change the manner, place or terms of payment of the Note or
any other Loan Document and/or change or extend the time for payment or renew or
alter any liabilities and obligations of Borrower or any security therefor, and
the indemnity herein made shall apply to the liabilities and obligations of
Borrower as so amended, modified, changed, extended, renewed or altered;
 
(ii) sell, exchange, release, surrender, realize upon or otherwise deal with in
any manner and in any order, any property by whomsoever at any time pledged,
assigned, mortgaged or in which a security interest is given to secure, or
howsoever securing, the liabilities and obligations of Borrower;
 
(iii) exercise or refrain from exercising any rights against Borrower or other
persons or entities (including Indemnitors) or against any security given by
Borrower or other persons or entities (including Indemnitors), or otherwise act
or refrain from acting;
 
(iv) settle or compromise any liabilities and obligations of Borrower to Lender,
dispose of any security therefor, with or without consideration, or any
liability incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liabilities and obligations of Borrower (whether due or not) to creditors of
Borrower other than Lender and Indemnitors; and
 
(v) apply any sums by whomsoever paid and howsoever realized for the benefit of
Borrower to any liabilities and obligations of Borrower; subject to the
provisions of the Loan Documents.
 
11. No Impairment. No invalidity, irregularity or unenforceability of all or any
part of any liabilities and obligations of Borrower or the impairment or loss of
any security therefor, whether caused by any actions or inactions of Lender, or
otherwise, shall affect, impair or be a defense to this Agreement.
 



--------------------------------------------------------------------------------


 
12. Joint and Several Liability. The liability of each Indemnitor under this
Agreement shall be joint and several with that of each and every other
Indemnitor.
 
13. No Waiver. No delay on the part of Lender in exercising any of its rights,
powers or privileges or partial or single exercise thereof under the Note, this
Agreement or any other document made to or with Lender by Borrower shall operate
as a waiver of any such privileges, powers or rights. No waiver of any of its
rights hereunder and no modification or amendment of this Agreement shall be
deemed to be made by Lender unless the same shall be in writing, duly signed on
behalf of Lender by a duly authorized officer, and each such waiver, if any,
shall apply only with respect to the specific instance involved and shall in no
way impair the rights of Lender or the liabilities and obligations of
Indemnitors to Lender in any other respect at any other time.
 
14. Rights Cumulative. All rights, powers and remedies afforded to Lender by
reason of this Agreement are separate and cumulative remedies, and no one of
such remedies whether or not exercised by Lender shall be deemed to exclude any
of the other remedies available to Lender nor prejudice the availability of any
other legal or equitable remedy which Lender may have with respect to the Loan.
 
15. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the substantive laws of the State of New Jersey
without regard to choice of law consideration.
 
16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns.
 
17. Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or (b)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of attempted delivery, and by telecopier (with answer back
acknowledged), addressed as follows (or at such other address and a person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):
 
If to Lender:
Kennedy Funding, Inc.
   
Two University Plaza, Suite 402
   
Hackensack, New Jersey 07601
   
Attention: Jeffrey Wolfer
   
Facsimile No. (201) 342-8373
       
With a copy to:
Cole, Schotz, Meisel, Forman & Leonard P.A.
   
25 Main Street
   
Hackensack, New Jersey 07602-0800
 
   Attention:Michael R. Leighton, Esq.
   
Facsimile No.: (201) 489-1536
       
If to Indemnitors:
 
Costa Blanca II Real Estate, LLC
2460 Sand Lake Road
Orlando, Florida 32809
 
With a copy to:
Jason G. Williams, Esq. 
   
American Leisure Holdings, Inc. 
   
2460 Sand Lake Road 
   
Orlando, Florida 32809
   
Facsimile No.:  (407) 251-8455
       
With a copy to:
Philip L. Logas, Esq.
   
Philip L. Logas, P.A.
   
55 E. Pine Street
   
Orlando, Florida 32801
   
Facsimile No.: (407) 849-1570
       

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a business day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
business day.
 
18. Costs and Expenses. In case of any proceedings to collect any liabilities of
Indemnitors to Lender, Indemnitors shall pay all costs and expenses of every
kind for collection, sale or delivery, including reasonable attorneys’ fees, and
after deducting such costs and expenses from the proceeds of sale or collection,
Lender may apply any residue to the liabilities and obligations of Indemnitors
under this Agreement, who shall continue to be liable for any deficiency, with
interest at the Default Rate, if any, under the Loan Documents, or if no Default
Rate is provided for, then at the interest rate provided for in the Note.
 
19. JURISDICTION AND VENUE. IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER, INDEMNITORS HEREBY IRREVOCABLY SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN ANY COUNTY IN
THE STATE OF NEW JERSEY WHERE LENDER MAINTAINS AN OFFICE AND AGREES NOT TO RAISE
ANY OBJECTION TO SUCH JURISDICTION OR TO THE LAYING OR MAINTAINING OF THE VENUE
OF ANY SUCH PROCEEDING IN SUCH COUNTY. INDEMNITORS AGREE THAT SERVICE OF PROCESS
IN ANY SUCH PROCEEDING MAY BE DULY EFFECTED UPON THEM BY MAILING A COPY THEREOF,
BY REGISTERED MAIL, POSTAGE PREPAID, TO INDEMNITORS.
 



--------------------------------------------------------------------------------


 
20. WAIVER OF JURY TRIAL. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER. IT IS INTENDED THAT SAID
WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY
ACTION OR PROCEEDING. INDEMNITORS ACKNOWLEDGE THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDER TO MAKE THE LOAN.
 
21. CONSEQUENTIAL AND PUNITIVE DAMAGES. NO CLAIM MAY BE MADE BY INDEMNITORS
AGAINST LENDER OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR
AGENTS OF LENDER FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR, TO THE
FULLEST EXTENT PERMITTED BY LAW, FOR ANY PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT, STATUTORY LIABILITY,
OR ANY OTHER GROUND) BASED ON, ARISING OUT OF, OR RELATED TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER, OR ANY ACT,
OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND INDEMNITORS HEREBY
WAIVE, RELEASE, AND AGREE NEVER TO SUE UPON ANY CLAIM FOR ANY SUCH DAMAGES,
WHETHER SUCH CLAIM NOW EXISTS OR HEREAFTER ARISES AND WHETHER OR NOT IT IS NOW
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 
22. Gender. In all references herein to any parties, persons, entities or
corporations, the use of any particular gender of the plural or singular number
is intended to include the appropriate gender or number as the text of the
within instrument may require.
 
23. Severability. The invalidity or unenforceability of any one or more phrases,
sentences, clauses, paragraphs or sections of this Agreement shall not affect
the validity or enforceability of the remaining portions of this Agreement, or
any part thereof.
 



--------------------------------------------------------------------------------




24. Headings. Article, section and paragraph headings used in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes.
 
25. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but such counterparts shall together
constitute but one and the same instrument.
 
26. Interpretation. In the event of any controversy, dispute or contest over the
meaning, interpretation, validity, or enforceability of this Agreement or any of
this Agreement’s terms or conditions, there shall be no inference, presumption,
or conclusion drawn whatsoever against Lender, Guarantor, or Borrower by virtue
of such party having drafted this Agreement or any portion thereof.
 
27. Additional Guaranty. The obligations and liabilities of Guarantor under this
Agreement are in addition to the obligations and liabilities of Guarantor under
the Guaranty. The discharge of any Guarantor’s obligations and liabilities under
the Guaranty or by reason of operation of law or otherwise, in no event or under
no circumstance shall constitute or be deemed to constitute a discharge, in
whole or in part, of any Guarantor’s obligations and liabilities under this
Agreement. Conversely, the discharge of any Guarantor’s obligations and
liabilities under this Agreement or by reason of operation of law or otherwise
shall in no event or under any circumstance constitute or be deemed to
constitute a discharge, in whole or in part, of any Guarantor’s obligations and
liabilities under any Agreements of Guaranty.
 
28. Personal Liability. No exculpatory provisions contained in the Note, the
Mortgage, or in any other Loan Document with respect to the Loan in any event or
under no circumstances shall be deemed or construed to modify, qualify, or
affect in any manner whatsoever the personal recourse obligations and
liabilities of Indemnitors under this Agreement.
 
29. Conflict. In the event of any conflict between the terms set forth in this
Agreement and the terms set forth in Article 7 of that certain Guaranty of even
date herewith executed by Malcolm J. Wright, American Leisure Holdings, Inc. and
TDS Amenities, Inc. in favor of Lender (hereinafter referred to as the
“Guaranty”) the terms set forth in the Guaranty shall supersede and prevail over
any conflicting terms set forth in this Agreement; provided, however, that
nothing contained in the Guaranty shall expand any notice or grace period set
forth in this Agreement.
 
[Remainder of page intentionally left blank.]
 


 








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Indemnitors have caused this Agreement to be duly executed
and delivered on the day and year first above written.
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
_________________________________
Name:
BORROWER:
 
COSTA BLANCA II REAL ESTATE, LLC,
a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd.,
 a Florida limited partnership, its manager
 
By: TDS Management, LLC,
a Florida limited liability company, its general partner
 
 
 
 
 
By: _/s/ Malcolm J. Wright___
         Name: Malcolm J. Wright
         Title: Manager
 
 
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
_________________________________
Name:
 
 
 
 
 
 
 
BORROWER:
 
COSTA BLANCA III REAL ESTATE, LLC,
 a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd.,
a Florida limited partnership, its manager
 
By: TDS Management, LLC,
a Florida limited liability company, its general partner
 
 
 
By:__/s/ Malcolm J. Wright___
         Name: Malcolm J. Wright
         Title: Manager
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
_________________________________
Name:
BORROWER:
 
TDS TOWN HOMES (PHASE 1), LLC,
a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 1), Ltd.,
a Florida limited partnership, its manager
 
By: TDS Management, LLC,
a Florida limited liability company, its general partner
 
 
 
 By:__/s/ Malcolm J. Wright___
       Name: Malcolm J. Wright
       Title: Manager
 

 
 
 

--------------------------------------------------------------------------------


 
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
_________________________________
Name:
 
 
 
BORROWER:
 
TDS TOWN HOMES (PHASE 2), LLC,
a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd.,
a Florida limited partnership, its manager
 
By: TDS Management, LLC,
a Florida limited liability company, its general partner
 
 
 
 By:__/s/ Malcolm J. Wright___
       Name: Malcolm J. Wright
       Title: Manager
 
 
 
 
 
 
 
WITNESS:
 
 
 
 
 
 
_________________________________
Name:
 
 
 
 
 
 
 
 
 
 
 
GUARANTOR:
 
AMERICAN LEISURE HOLDINGS, INC.
a Nevada corporation
 
 
 
By:__/s/ Malcolm J. Wright___
Name: Malcolm J. Wright
Title: Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------


 
 
 
WITNESS:
 
 
 
 
 
 
_________________________________
Name:
 
 
 
 
 
 
GUARANTOR:
 
TDS AMENITIES, INC.
a Florida corporation
 
 
 
By:___/s/ Malcolm J. Wright___
Name: Malcolm J. Wright
Title: Chief Executive Officer
 
WITNESS:
 
 
 
_________________________________
Name:
 
 
 
GUARANTOR:
 
 
 
____/s/ Malcolm J. Wright___
MALCOLM J. WRIGHT, an individual



 


 








--------------------------------------------------------------------------------





STATE OF FLORIDA
 
)
 
 
) ss.:
 
COUNTY OF ORANGE
 
)
 

 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 

  _____/s/ J.K. Hudson_____   
         NOTARY PUBLIC

                                                             #DD459074











STATE OF FLORIDA
 
)
 
 
) ss.:
 
COUNTY OF ORANGE
 
)
 

 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 

  ______/s/ J.K. Hudson_____    
        NOTARY PUBLIC

                                                          #DD459074



--------------------------------------------------------------------------------







   
STATE OF FLORIDA
 
)
 
 
) ss.:
 
COUNTY OF ORANGE
 
)
 

I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 1), LTD., a Florida limited partnership,
the Manager of TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 

  _____/s/ J.K. Hudson_____    
      NOTARY PUBLIC

                                                            #DD459074



STATE OF FLORIDA
 
)
 
 
) ss.:
 
COUNTY OF ORANGE
 
)
 

 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of TDS TOWN HOMES (PHASE 2), LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 


 

 
_______/s/ J.K. Hudson________
 
          NOTARY PUBLIC

                                                              #DD459074
 

 

--------------------------------------------------------------------------------






STATE OF FLORIDA
 
)
 
 
) ss.:
 
COUNTY OF ORANGE
 
)
 

 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as Chief
Executive Officer of TDS AMENITIES, INC., a Florida corporation (the “Company”),
the entity named in this instrument, as the free act and deed of the Company, by
virtue of the authority granted by its bylaws and its board of directors.



 
_____/s/ J.K. Hudson_______
 
      NOTARY PUBLIC

                                                            #DD459074


STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
)

 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as Chief
Executive Officer of AMERICAN LEISURE HOLDINGS, INC., a Nevada corporation (the
“Company”), the entity named in this instrument, as the free act and deed of the
Company, by virtue of the authority granted by its bylaws and its board of
directors.
 


 

 
_____/s/ J.K. Hudson_______
 
        NOTARY PUBLIC

                                                            #DD459074

 

--------------------------------------------------------------------------------






STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
)

 
On the 13th day of April, 2007, before me personally came Malcolm J. Wright, who
being by me duly sworn, did depose and say that he signed, sealed and delivered
this instrument as his voluntary act and deed.
 

  ______/s/ J.K. Hudson________ 
                  NOTARY PUBLIC

                                                            #DD459074









--------------------------------------------------------------------------------





EXHIBIT A
 
LEGAL DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 

